DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2012/0232191 A1 (herein “Auffermann”).
As to claims 1-2, 6-9, 11, and 13: Auffermann describes a plastic composition and shrink films thereof (see the abstract). Auffermann describes an example of a composition (see Polyester mixture A1B1C1-1 in ¶ [0124]) comprising 32 wt% of polylactic acid (see Nature-Works 4042D PLA); 67.8 wt% of PBAT (see polyester A1 and ¶ [0121]), and 0.2 wt% of Joncryl ADR 4368 CS, which is disclosed to be a compatibilizer (see ¶ [0061]).
Auffermann further discloses that the composition can comprise further ingredients such as a plasticizer such as citric esters, in particular tributyl acetylcitrate (see ¶ [0055]). The amounts of plasticizers can be from 0.1 to 10 wt% (see the end of ¶ [0055]), and this range substantially overlaps the presently recited range of amounts.
Auffermann does not specifically disclose an embodiment of a composition comprising these plasticizers as well as the aforementioned polymer components.
In light of Auffermann’s disclosure of suitable plasticizers and amounts thereof, one of ordinary skill in the art would have been motivated to include a plasticizer such as citric esters such as tributyl acetylcitrate in the cited example composition in amounts of 0.1 to 10 wt% based upon the desired plasticizing effects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included a plasticizer such as citric esters such as tributyl acetylcitrate in the cited example composition of Auffermann in amounts overlapping the presently recited range of amounts.

As to claim 10: As set forth above, Auffermann describes a composition comprising 0.2 wt% of the compatibilizer Joncryl ADR 4368 CS. Auffermann further and more generally discloses that the polymer mixtures preferably comprise from 0.05 to 2 wt% of compatibilizer (see ¶ [0061]). This range of amounts overlaps the presently recited range of 0.4 to 2 wt%.
Auffermann does not specifically disclose an embodiment of a composition comprising the aforementioned ingredients and an amount of compatibilizer within the presently recited range of 0.4 to 2 wt%.
In light of Auffermann’s disclosure of suitable amounts of compatibilizer, one of ordinary skill in the art would have been motivated to make Auffermann’s compositions including any amount of compatibilizer within the scope of Auffermann’s range based upon the desired degree of compatilizing among the other polymer components of the composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Auffermann’s compositions by including the compatibilizer in amounts overlapping the presently recited range of amounts.

Claims 3-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Auffermann as evidenced by European Patent Application Publication No. EP 1 911 807 A1 (herein “Kumazawa”).
The discussion set forth above regarding Auffermann with respect to base claim 1 is incorporated here by reference. As set forth above, Auffermann suggests a composition according to base claim 1. As set forth above, Auffermans describes the compatibilizer Joncryl ADR 4368 CS.
As evidenced by Kumazawa, this polymer is a glycidyl methacrylate modified styrene/acryl copolymer (see p. 24, ll. 15-16).
The present claims are therefore suggested by Auffermann on the grounds set forth above with respect to base claim 1.


Claims 12, 15, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Auffermann in view of US Patent Application Publication No. 2014/0303278 A1 (herein “Ferreira”).
The discussion set forth above regarding Auffermann with respect to base claim 1 is incorporated here by reference. As set forth above, Auffermann suggests a composition and films thereof according to base claims 1 and 13.
Auffermann does not disclose the presently recited enzymes.
Ferreira discloses alloys comprising a polymer and biological entities that degrade it (see the abstract). The polymers may be various polyesters such as PBAT or polylactic acid, among others (see ¶¶ [0037] and [0054]). The biological entities may be enzymes (see ¶¶ [0015] and [0058]), and they may be used in amounts of 0.1 to 10 wt% of the polymer, or amounts therebetween (see ¶ [0032]). The amount is based on the desired degradability of the resulting alloy (id.). The biological entities are able to degrade the polymer in the alloy (see ¶ [0033]).
In light of Ferreira, one of ordinary skill in the art would have been motivated to include an enzyme as described in Ferreira in the compositions of Auffermann in order to improve the biodegradability of Auffermann’s compositions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included an enzyme in Auffermann’s compositions in amounts of 0.1 to 10 wt% of the polymer.


Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14 and 18-21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 refers to the compositions of base claim 1 and subsequently recites “the compatibilizer c) selected from polyacrylates”. Base claim 1 recites “a PLA/polyester compatibilizer”, but it does not specify that it is a polyacrylate. The phrase “the compatibilizer c) selected from polyacrylates” therefore lacks proper antecedent basis.
Claims 18-21 are dependent upon claim 14, and they are indefinite for the same reason.

Claim Objections

Claims 1 and 14 are objected to because of the following informalities.  
Claim 1 includes a list of items “a.” through “d.”, and claim 14 includes a list of steps “1.” through “3.”. It is present Office practice to insist that periods only be used at the end of a claim or for abbreviations. MPEP 608.01(m). The lists in claims 1 and 14 should therefore be modified so as not to include periods.
Appropriate correction is required.


Allowable Subject Matter

Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764